DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-12, in the reply filed on 14 November 2022 is acknowledged. Applicant canceled the claims of Group II. Applicant’s amendments to claim 23 have obviated the need for restriction between Group I and Group III. As such, Applicant’s election with traverse is moot. Claims 1-12 and 23-31 are currently being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 11 and 26 each recite “associating sensor pairs to create differential traces of interest”. This language renders the claims indefinite in that it is unclear what is meant by “associating” sensor pairs. As best understood, differential traces of interest are generated by referencing one unitary wireless EEG sensor to another unitary wireless EEG sensor. This is the interpretation that will be used to examine claims 11 and 26.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 23-26, and 28-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including assessing a quality of signals recorded and relayed from each of a plurality of unitary wireless EEG sensors. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of assessing a quality of signals recorded and relayed from each of a plurality of unitary wireless EEG sensors sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. No step is performed in response to the assessment of the quality of signals. Nor is any output provided by the method.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of receiving a patient identifier, receiving a sensor identifier, activating and pairing a plurality of sensors to an interactive device, displaying instructions for positioning the plurality of sensors, and recording EEG data collected by the plurality of sensors. Each of these steps is capable of being performed mentally and/or by hand. Furthermore, it is noted that claim 1 fails to provide a recitation of any structural component configured to perform the recited method steps, which is another indication that the steps are capable of being performed mentally and/or by hand. Finally, the receiving, activating, pairing, displaying, and recording steps are each recited at a high level of generality such that they amount to insignificant pre-solution activity, e.g., mere data gathering steps necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes them from well-understood, routine, and conventional data gathering activity engaged in by medical professionals prior to Applicant's invention.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claim 23. The non-transitory medium recited in the claim is a generic device configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to insignificant pre-solution data gathering activity or insignificant post-solution activity. The steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
It is noted that claims 12 and 27 are not rejected under 35 U.S.C. 101 as they integrate the judicial exception into a practical application (displaying instructions to reposition a sensor in response to assessing the quality of signals).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10, 11, 23-26, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sackellares et al.’024 (US Pub No. 2015/0088024) in view of Khair et al.’621 (US Pub No. 2002/0109621) further in view of Dudek et al.’759 (US Pub No. 2017/0215759 – cited by Applicant).
Regarding claim 1, Sackellares et al.’024 discloses a method of coordinated electroencephalogram (EEG) signal collection (see ABSTRACT and section [0011]), the method comprising:
activating the plurality of EEG sensors (section [0013] – “turning on the device”);
displaying instructions on the interactive device for positioning the plurality of EEG sensors on a scalp of a patient (sections [0012-0013]);
assessing a quality of signals recorded and relayed from each EEG sensor (sections [0013-0015]);
and recording EEG data collected by the plurality of EEG sensors (sections [0011-0019]).
Sackellares et al.’024 discloses all of the elements of the current invention, as discussed above, except for the method comprising receiving a patient identifier and receiving a sensor identifier for each sensor of the plurality of EEG sensors, and pairing the plurality of sensors to the interactive device. Khair et al.’621 teaches activating and pairing each individual wireless bioelectrical sensor of a plurality of wireless bioelectrical sensors to an interactive device in order to ensure that the interactive device only receives physiological signals obtained from sensors registered to the interactive device and registered to a particular patient. The sensors are paired (registered) to the interactive device by the transmission and receival of a patient identifier and a sensor identifier (sections [0059], [0077-0084] and [0089]). While the bioelectrical sensors mentioned in sections [0059], [0077-0084], and [0089] are ECG electrodes, section [0013] indicates that the same method is capable of being used to register EEG electrodes to an interactive device. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Sackellares et al.’024 to include pairing each EEG sensor with the interactive device by transmitting and receiving a patient identifier and sensor identifier for each sensor, as taught by Khair et al.’621, since it would ensure that the interactive device only receives physiological signals from sensors attached to the patient and registered to the interactive device (as opposed to receiving signals from different sensors transmitting on a same frequency channel – see section [0077] of Khair et al.’621).
Sackellares et al.’024 in view of Khair et al.’621 discloses all of the elements of the current invention, as discussed above, except for the plurality of EEG sensors being a plurality of unitary wireless EEG sensors. Sackellares et al.’024 discloses the use of individual EEG sensors (section [0013]), but fails to provide details of the EEG sensors. Dudek et al.’759 discloses unitary wireless EEG sensors that are capable of acquiring EEG signals from a patient and transmitting the signals to an interactive device (see ABSTRACT, and sections [0012] and [0029]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have used the unitary wireless EEG sensors of Dudek et al.’759 as the individual EEG sensors of Sackellares et al.’024 as Sackellares et al.’024 requires the use of individual EEG sensors, but fails to provide details of the EEG sensors, and the unitary wireless EEG sensors of Dudek et a.’759 are capable of being used as the EEG sensors of Sackellares et al.’024. Furthermore, the modification to Sackellares et al.’024 would merely be applying the use of a known EEG sensor to a known EEG method ready for improvement (section [0004] of Dudek et al.’759 discloses that there is a need in the art for an EEG recording system that is self-contained as one unit, is as small as possible, is simple by reducing the complexity of analyzing data on the device, and is relatively water tight) to yield predictable results.
Regarding claim 3, Sackellares et al.’024 discloses displaying an alert and resolution instructions (sections [0014-0015]).
Regarding claim 4, Sackellares et al.’024 discloses that the alert and resolution instructions are related to signal quality (sections [0014-0015]).
Regarding claim 5, Sackellares et al.’024 discloses that a left forehead sensor (Fp1) and a right forehead sensor (Fp2) are used in its method (section [0022]). As such, the instructions for positioning the plurality of unitary wireless EEG sensors include displaying instructions to position the plurality of unitary wireless EEG sensors on a left forehead, a right forehead, behind a left ear, behind a right ear, or combinations thereof.
Regarding claim 7, Sackellares et al.’024 discloses displaying the EEG data (sections [0012] and [0020]).
Regarding claim 8, Khair et al.’621 discloses that at least one of the sensor identifier or patient data is received via scanning a bar code, QR code, or other coded data (section [0089] – the sensor identifier is received by scanning coded data contained within channels).
Regarding claim 10, Dudek et al.’759 teaches that each sensor of the plurality of unitary wireless EEG sensors comprises two electrodes forming a single bipolar channel (section [0042]).
Regarding claim 11, Sackellares et al.’024 discloses automatically associating sensor pairs to create differential traces of interest (section [0022]).
Regarding claims 23-26, and 29-31, the sections of Sackellares et al.’024 cited above, as modified by Khair et al.’621 and Sun et al.’176, inherently disclose a non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform the method steps recited in the claims (also, see section [0050] of Sackellares et al.’024).
Claims 2 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sackellares et al.’024 in view of Khair et al.’621 further in view of Dudek et al.’759, as applied to claims 1 and 23, further in view of Bohorquez et al.’473 (US Pub No. 2013/0338473).
Sackellares et al.’024 in view of Khair et al.’621 further in view of Dudek et al.’759 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the method comprising verifying a correct number of sensors. Bohorquez et al.’473 discloses verifying that a correct (all or predetermined) number of bioelectric sensors within a sensor array are making proper contact with tissue in order to speed up measurement time and reduce the likelihood of unsatisfactory measurements (section [0178]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Sackellares et al.’024 in view of Khair et al.’621 further in view of Dudek et al.’759 to include verifying a correct number of sensors, as taught by Bohorquez et al.’473, since it would ensure that a correct number of electrodes are properly attached to the patient, thus speeding up measurement time and reducing the likelihood of unsatisfactory measurements.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sackellares et al.’024 in view of Khair et al.’621 further in view of Dudek et al.’759, as applied to claim 1, further in view of Wainwright et al.’084 (US Pub No. 2018/0353084).
Sackellares et al.’024 in view of Khair et al.’621 further in view of Dudek et al.’759 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the instructions for positioning the plurality of unitary wireless EEG sensors being selected based on patient information and condition. Wainwright et al.’084 discloses a method for acquiring EEG signals from a plurality of EEG sensors (EEG sensors 16 from EEG sensor array 14 shown in Figure 2), wherein a processor is configured to select from which EEG sensors to obtain EEG signals based on patient information and condition (section [0091] -the patient having suffered or being susceptible to a stroke, “information relating to the patient, surgical procedure, and/or anesthetics used with the patient, and/or input provided by the caregiver”). It is noted that each EEG sensor 16 of EEG sensor array 14 is located at a different position on a patient’s head. In selecting which EEG sensors to use based on the patient’s information and condition, Wainwright et al.’084 teaches selecting a location for an EEG sensor based on the patient’s information and condition. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Sackellares et al.’024 in view of Khair et al.’621 further in view of Dudek et al.’759 to include determining from what location on a patient’s head EEG signals should be obtained from, the location being determined based on patient information and condition. As taught by Wainwright et al.’084, this would allow the method to monitor a particular neurological condition of the patient (e.g. stroke information). As modified by Wainwright et al.’084, Sackellares et al.’024 in view of Khair et al.’621 further in view of Dudek et al.’759 provides a method wherein instructions would be provided for positioning the unitary wireless EEG sensors at the locations selected based on patient information and condition.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sackellares et al.’024 in view of Khair et al.’621 further in view of Dudek et al.’759, as applied to claim 1, further in view of Mahon et al.’480 (US Pub No. 2021/0375480).
Sackellares et al.’024 in view of Khair et al.’621 further in view of Dudek et al.’759 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the method further comprising providing a live help for live or real-time troubleshooting or diagnosis contexts. Mahon et al.’480 discloses a method for monitoring the cognitive health of a patient, wherein the method comprises providing live help for live or real-time troubleshooting or diagnosis contexts (section [0078]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Sackellares et al.’024 in view of Khair et al.’621 further in view of Dudek et al.’759 to include providing live help for live or real-time troubleshooting or diagnosis contexts, as taught by Mahon et al.’480. The modification to Sackellares et al.’024 in view of Khair et al.’621 further in view of Dudek et al.’759 would allow for a user implementing the method to receive assistance from a remote provider/technician/expert with regard to troubleshooting and/or diagnosis.
Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sackellares et al.’024 in view of Khair et al.’621 further in view of Dudek et al.’759, as applied to claims 1 and 23, further in view of Bruinsma et al.’628 (USPN 11,026,628).
Sackellares et al.’024 in view of Khair et al.’621 further in view of Dudek et al.’759 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the method further comprising displaying instructions for repositioning at least one unitary wireless EEG sensor responsive to assessing the quality of signals recorded and relayed from the at least one unitary wireless EEG sensor. Bruinsma et al.’159 discloses a method that acquires bioelectrical signals from bioelectrical sensors attached to a patient, wherein instructions to reposition a bioelectrical sensor are displayed based on an assessment that the quality of signals from the sensor is unacceptable (section [0066]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Sackellares et al.’024 in view of Khair et al.’621 further in view of Dudek et al.’759 such that the resolution instructions provided by Sackellares et al.’024 include instructions to reposition at least one unitary wireless EEG sensor responsive to assessing the quality of signals recorded and relayed from the at least one unitary wireless EEG sensor. As taught by Bruinsma et al.’159, displaying instructions to reposition a sensor providing unacceptable signal quality is a resolution to a sensor providing unacceptable signal quality. The modification to Sackellares et al.’024 in view of Khair et al.’621 further in view of Dudek et al.’759 would provide a specific resolution that could be used to help produce acceptable signal quality from a unitary wireless EEG sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun et al.’176 (US Pub No. 2017/0095176 – cited by Applicant) discloses a unitary wireless EEG sensor. Willis et al.’248 (US Pub No. 2020/0237248) teaches an EEG method that includes verifying that a correct number of EEG sensors have an acceptable connection to the head of a patient (section [0111]). Mortara’058 (US Pub No. 2014/0247058) teaches displaying instructions for repositioning an EEG sensor responsive to assessing the quality of signals recorded and relayed from the EEG sensor (sections [0011], [0014], and [0028]). Causevic et al.’737 discloses monitoring EEG signals obtained from sensors located at various locations on a left forehead and a right forehead of a patient (section [0033]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791